         Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 1 of 30



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                        )
UNITED STATES OF AMERICA                )
                                        )
              v.                        )
                                        )
 (1)    GREGORY ABBOTT,                 )
 (2)    MARCIA ABBOTT,                  )
 (3)    JANE BUCKINGHAM,                )
 (4)    GORDON CAPLAN,                  )    Criminal No. 19-10117
 (5)    ROBERT FLAXMAN,                 )
 (6)    FELICITY HUFFMAN,               )
 (7)    AGUSTIN FRANCISCO HUNEEUS,      )
 (8)    MARJORIE KLAPPER,               )
 (9)    PETER JAN “P.J.” SARTORIO,      )
 (10)   STEPHEN SEMPREVIVO, and         )
 (11)   DEVIN SLOANE,                   )
                                        )
                     Defendants         )




        GOVERNMENT’S CONSOLIDATED SENTENCING MEMORANDUM



                                            ANDREW E. LELLING
                                            United States Attorney

                                            ERIC S. ROSEN
                                            JUSTIN D. O’CONNELL
                                            LESLIE A. WRIGHT
                                            KRISTEN A. KEARNEY
                                            Assistant United States Attorneys



Date: September 6, 2019
                  Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 2 of 30



                                                          Table of Contents

INTRODUCTION .......................................................................................................................... 1
BACKGROUND ............................................................................................................................ 2
ARGUMENT .................................................................................................................................. 4
   I.         THE DEFENDANTS SHOULD BE SENTENCED TO SOME PERIOD OF
              INCARCERATION .......................................................................................................... 4
         A. The Seriousness of the Offense: Systemic Harm to the College Admissions
            Process and Individualized Harm to Universities and College Applicants ...................... 5
         B. The Defendants’ History and Characteristics ................................................................... 7
         C. The Need for Just Punishment .......................................................................................... 8
         D. The Avoidance of Unwarranted Sentencing Disparities ................................................. 10
         E. The Need for Specific and General Deterrence .............................................................. 15
   II.        INDIVIDUAL SENTENCING RECOMMENDATIONS ............................................. 16
         A. The Offense Conduct ...................................................................................................... 17
            i.      Gregory and Marcia Abbott ......................................................................................17
            ii.     Jane Buckingham ......................................................................................................17
            iii.    Gordon Caplan ..........................................................................................................18
            iv.     Robert Flaxman.........................................................................................................19
            v.      Felicity Huffman .......................................................................................................19
            vi.     Agustin Huneeus .......................................................................................................19
            vii. Marjorie Klapper .......................................................................................................20
            viii. Peter Jan “P.J.” Sartorio ............................................................................................20
            ix.     Stephen Semprevivo .................................................................................................21
            x.      Devin Sloane .............................................................................................................21
         B. Key Factors Considered To Determine Relative Culpability ......................................... 22
            i.      Amount of the Bribes and Other Payments ..............................................................22
            ii.     Repeat Players ...........................................................................................................23
            iii.    Active Versus Passive Participation .........................................................................24
            iv.     Involvement of Children ...........................................................................................24
            v.      Positions of Trust ......................................................................................................25
            vi.     Other Conduct ...........................................................................................................25
         C. Sentencing Recommendations ........................................................................................ 26
CONCLUSION ............................................................................................................................. 28
          Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 3 of 30




                                        INTRODUCTION

       Since this case and its companion cases were first charged in March 2019, the “college

admissions scandal” has become a national conversation, a kind of Rorschach test for middle class

angst about college admissions. The reasons are clear: applying to college is an annual rite of

passage for about two million students, each of whom hopes to earn entry to his or her dream

school; it is also a rite of passage for millions of parents, each of whom knows that sending their

children to a well-known college can positively impact their lives in countless ways. The

experience is the same across neighborhoods, states, even income levels: work hard in high school,

pursue the right extracurricular activities, nail the SAT or ACT, pick your “safe,” “competitive,”

and “reach” schools, write your essays, send in the applications, wait and hope.

       And then there are these defendants. Perched at the apex of wealth, privilege and, in some

instances, fame, these defendants were not content with the distinct advantages they already

enjoyed in the admissions process: access to the best private schools and tutors; unlimited

resources to pursue sports and extracurricular activities; and legacy standing, in several cases, as

alumni of the universities they defrauded. Instead of relying on merit, they opted to cheat, by

buying their children illegal advantages: fake standardized test scores and guaranteed admission,

via fraud, to the schools of their choice. Betraying an astonishing degree of self-entitlement and

moral insularity, they corrupted a system that millions of Americans depend on every year, merely

so their children could attend one college instead of another.

       Some period of incarceration is the only meaningful sanction for these crimes. Not because

the defendants’ relative wealth has generated public resentment, but because jail is a particularly

meaningful response to this kind of offense. For wrongdoing that is predicated on wealth and

rationalized by a sense of privilege, incarceration is the only leveler: in prison everyone is treated


                                                  1
          Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 4 of 30



the same, dressed the same, and intermingled regardless of affluence, position or fame. To be

clear—as reflected in the government’s sentencing recommendations—it is the fact of

incarceration that matters more than its duration; with limited exceptions, the public interest does

not require substantial prison terms for these parents. But no other form of sanction makes plain

that all Americans are equally obligated to play by the rules and must be equally accountable for

breaking them. Home confinement would be a penological joke, conjuring images of defendants

padding around impressive homes waiting for the end of curfew; probation with community

service is too lenient and too easily co-opted for its “PR” value; and a fine is meaningless for

defendants wealthy enough to commit this crime in the first place.

       Nor is the fact of prosecution itself a sufficient sanction. Defendants at this level of

affluence, like many white-collar defendants, typically argue that they have “suffered enough

already” because of the exceptional publicity their cases received. There is no question that

embarrassment, loss of position and other social consequences are real collateral effects of

prosecution. But to accept this argument is to accept an inverse relationship between affluence

and incarceration: it cannot be that the more affluent, or famous, the defendant, the less of a

sanction is warranted. The public has repeatedly witnessed the pernicious impact of wealth and

fame on the equal administration of justice. This case should counter that narrative, not reinforce

it.

                                        BACKGROUND

       The defendants engaged in an elaborate scheme to secure the admission of their children

to elite universities through bribery and fraud.     Some conspired to bribe standardized test

administrators to allow a corrupt proctor to correct their children’s SAT and ACT exams, or to

take those exams in their place. Others conspired to bribe university coaches and administrators,



                                                 2
          Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 5 of 30



and to falsify their children’s qualifications, in order to have their children designated as recruited

athletes—regardless of their athletic abilities and, in some cases, even though they did not play the

sports they were purportedly recruited to play. Still others did both. And some did it more than

once.

        Several defendants enlisted their children as participants in the scheme. One purchased

athletic gear, photographed his son posing as a water polo player in the family swimming pool,

and hired a graphic designer to make the photo appear more realistic. Another allowed his son to

send an email to Georgetown’s tennis coach boasting of false achievements so that the coach, in

turn, could use those bogus claims to advance the child’s application.

        Other defendants deceived their children about the fraud. One administered a practice SAT

exam to her son at home, falsely telling him that it was the real thing, even as a co-conspirator took

the exam in his place hundreds of miles away.

        And there were other lies, and other frauds. One defendant conspired to lie about her son’s

race on his college application, falsely presenting him as African-American. Another hired a

lawyer to pressure the ACT to release his daughter’s fraudulent scores. Still others lied to high

school guidance counselors, paid bribes in cash or disguised bribes as tax-deductible charitable

donations for underprivileged youth. One even pursued a lawsuit against Georgetown after the

school threatened to dismiss his (fraudulently admitted) son.

        Even as they were stealing admissions slots for their children, the defendants held

themselves out publicly as models of integrity. One was the chairman of an international law firm,

who boasted of his pro bono work helping immigrant children receive medical care while also

secretly confiding to a co-conspirator that he was “not worried about the moral issue” of

committing fraud. Another was the bestselling author of a “Guide to Motherhood,” who duped



                                                  3
          Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 6 of 30



her own son into providing a handwriting exemplar so that someone else could take the ACT in

his place and mimic his handwriting. A third was an Academy Award-nominated actress who

dispensed parenting advice online, while also scheming to deceive her daughter’s high school

about why she would be taking the SAT somewhere else.

       The defendants have admitted to a brazen criminal scheme with widespread and lasting

consequences. Exceptional student-athletes were denied recruitment slots at elite schools, and

other qualified students were denied admission, because of the defendants’ crimes.             The

reputations of several universities were damaged, institutions that have now spent considerable

sums investigating the fraud and implementing measures to prevent it from recurring. In response

to this fraud, California is considering legislation to eliminate the use of ACT and SAT tests by

state universities. More broadly, the defendants’ crimes have undermined faith in the integrity of

the college admissions process and demoralized students and parents.


                                         ARGUMENT

I.     THE DEFENDANTS SHOULD BE SENTENCED TO SOME PERIOD OF
       INCARCERATION

       In fashioning an appropriate sentence, courts consider the factors set forth in 18 U.S.C.

§ 3553(a), including the seriousness of the offense, the history and characteristics of each

defendant, the need for the sentence imposed to constitute just punishment and provide for

adequate deterrence, and the importance of avoiding unwarranted sentencing disparities among

similarly situated defendants.

       The government has considered these factors, along with other measures of culpability:

the magnitude of the bribes they agreed to pay, whether they repeatedly engaged in the scheme,

the extent to which individual defendants actively participated in the fraud and contributed to its



                                                4
             Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 7 of 30



success, the extent to which they involved their own children as co-conspirators, the degree to

which they occupied positions of trust, and other obstructive or otherwise egregious conduct in

which they engaged as the scheme unraveled.

        For each defendant, incarceration appropriately reflects the seriousness of the offense and

provides just punishment. Likewise, non-jail sentences for these defendants would say to the

victims of these crimes—including the applicants denied admission to the colleges of their choice

in favor of the defendants’ less qualified children—that their losses matter little. Having chosen

to buy illegal advantages through bribery and fraud, the defendants should face real consequences

for their choices.

        A.       The Seriousness of the Offense: Systemic Harm to the College Admissions
                 Process and Individualized Harm to Universities and College Applicants

        The ACT and the SAT are the flagship exams in a standardized testing system that is critical

to millions of college applicants. These exams are required by many universities, particularly the

most selective, and they determine eligibility for a variety of awards and academic scholarships,

including the National Merit Scholarship and the U.S. Presidential Scholarship. Students prepare

extensively for the exams, and many take them more than once, hoping to improve their odds of

admission to the colleges of their choice and their ability to afford an education. These students

and their families are entirely dependent on the fairness of the testing process.

        Beyond standardized tests, most elite schools evaluate applicants on a range of criteria

including academic, athletic and extracurricular performance. High school students labor for years

to stand out in these areas, because every one of them knows the competition is increasingly intense

for the limited number of slots. At Georgetown, for example, nearly 23,000 students applied for

admission to the class of 2023. Just 3,202 were admitted—an acceptance rate of approximately



                                                 5
           Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 8 of 30



14 percent. 1 At the University of Southern California (“USC”), the acceptance rate was just 11

percent. 2 Amid these daunting odds, for a select few applicants—athletes who endure years of

training and competition to rank among the finest of their cohort—that commitment can lead to

recruitment to play college sports, dramatically improving the prospects of admission.

       The defendants intentionally corrupted this process to steal admissions slots from deserving

applicants. For each of the defendants’ children who was admitted based on fake test scores or as

a recruited athlete, another applicant with legitimate credentials was rejected. The defendants thus

directly cheated honest, diligent students out of admission slots in favor of their own less qualified

children. In so doing, they stole economic opportunities earned by others. 3 And even where the

defendants’ children were not actually admitted to college based on falsified test scores—because

the scheme was interrupted before their applications were submitted or acted upon—their intent

was the same: to steal admissions spots from deserving applicants through deception and fraud.



       1
          See Taylor Kahn-Perry, Admissions Rate Falls to 14 Percent, Lowest in University
History, THE HOYA (Apr. 5, 2019), https://www.thehoya.com/admit-rate-falls-14-percent-lowest-
university-history/.
       2
         See Natalie Oganesyan, USC Acceptance Rate Drops to 11 Percent, Record Low, DAILY
TROJAN (Mar. 28, 2019), http://dailytrojan.com/2019/03/28/usc-fall-acceptance-rate-drops-to-11-
percent-record-low/.
       3
          There is a significant economic return to attending an elite private college such as USC
or Georgetown. See, e.g., Domenic J. Brewer et al., Does It Pay To Attend an Elite Private
College? Cross Cohort Evidence on the Effects of College Quality on Earnings, (Nat’l Bureau of
Econ. Research, Working Paper 5613, June 1996), https://www.nber.org/papers/w5613 (noting
that “there is strong evidence of significant economic return to attending an elite private institution,
and some evidence that this premium has increased over time”). This is particularly true for “racial
and ethnic minorities (black and Hispanic students), and for students whose parents have relatively
little education,” as well as for students from lower socio-economic circumstances. See Stacy Dale
& Alan B. Krueger, Estimating the Return to College Selectivity Over the Career Using
Administrative Earnings Data 4–5 (Nat’l Bureau of Econ. Research, Working Paper 17159, June
2011), https://www.nber.org/papers/w17159.pdf; see generally Raj Chetty et al., Mobility Report
Cards: The Role of Colleges in Intergenerational Mobility, Equality of Opportunity Project (June
2017), http://www.equality-of-opportunity.org/papers/coll_mrc_paper.pdf.

                                                   6
            Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 9 of 30



       The defendants’ crimes weakened public trust in the fairness of standardized testing and

the larger college admissions process, both outside and inside these universities. Just as vote

rigging corrupts democracy and insider trading corrupts markets, the defendants’ actions caused

systemic harm, unfairly tilting the playing field in their favor and contributing to the destabilization

of a process on which millions of Americans depend. As one Stanford student told CNN:

       [W]hat’s even more disappointing is knowing that among my peers are those who
       cut in line; those who prevented other first-generation, low-income students who
       worked just as hard or harder than I had from getting in, just because they had
       money. It’s a slap in the face to the American dream . . . . It makes me question the
       value of the degree I will receive this June, and it hurts me to my core that other
       parents who worked hard like mine to see their kids go to a school like Stanford
       won’t be in attendance. 4

The Executive Director of the American Association of Collegiate Registrars and Admissions

Officers put it similarly, warning that the defendants’ conduct “compromises the integrity of

college admissions and reinforces stereotypes that people of privilege can circumvent the rules,”

even as it “undermines public confidence in our institutions.”5

       B.       The Defendants’ History and Characteristics

       Each of the defendants is situated somewhat differently, and the government will address

their individual backgrounds and characteristics under separate cover. The defendants do have

many common traits, though: they are highly successful, well-educated professionals, some with

advanced degrees. They include founders or leaders of companies and people prominent in their

fields. A few are nationally famous. Several have accumulated enormous wealth, a few from



       4
        Jane Carr et al., We Asked How the College Cheating Scam Made You Feel. Your Stories
Were Incredible, CNN (Mar. 21, 2019), https://www.cnn.com/2019/03/21/opinions/college-
admissions-scam-cheating-share-your-story-opinion/index.html.
       5
          Scott Jaschik, The Week that Shook College Admissions, INSIDE HIGHER ED. (Mar. 18,
2019),    https://www.insidehighered.com/admissions/article/2019/03/18/look-how-indictments-
shook-college-admissions.

                                                   7
         Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 10 of 30



humble beginnings, and some give to charity. All were, until their arrest, respected members of

their communities.

       These characteristics cut both ways. The defendants’ achievements, law-abiding past, and

standing in their communities are mitigating factors, but they underscore that all of the defendants

and their children—regardless of their wealth, where it came from, or the circumstances of their

upbringing—enjoy advantages and opportunities available only to a select few: the best schools

and tutors, access to any niche sport or extracurricular activity one could imagine, and—in many

cases—legacy at elite schools. That was not enough. In short, the defendants used bribery and

fraud to pile illegal advantages atop the other rare advantages they already enjoyed.

       It is no answer that the defendants were just trying to help their children get ahead. All

parents want to help their kids get ahead, yet most manage to steer clear of conspiracy, bribery and

fraud. Most parents have a moral compass and impress upon their children the correlation between

hard work and just reward. In contrast, the defendants relied on fraud and bribery, knowing that

they were cheating other children out of admissions spots.

       C.      The Need for Just Punishment

       The defendants in this case, as in many cases, have been subject to public scrutiny. Some

have lost jobs or suffered other financial setbacks as a result of the charges against them. But these

collateral consequences must be put in perspective. Neither reputational harm nor financial

reversals are adequate substitutes for meaningful punishment in white-collar cases. They are, for

one thing, unexceptional; countless criminals face similar consequences when they are caught.

They are also ephemeral. Memories fade, reputations recover. Accordingly, the First Circuit has

said that “it is impermissible for a court to impose a lighter sentence on white-collar defendants

than on blue-collar defendants because it reasons that white-collar offenders suffer greater


                                                  8
          Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 11 of 30



reputational harm or have more to lose by conviction.” United States v. Prosperi, 686 F.3d 32, 47

(1st Cir. 2012); see also United States v. Stall, 581 F.3d 276, 286 (6th Cir. 2009) (“We do not

believe criminals with privileged backgrounds are more entitled to leniency than those who have

nothing left to lose.”).

        Similarly, neither probation nor criminal fines are sufficient penalties given the magnitude

of the defendants’ criminal scheme and the harm flowing from it; criminal defendants “with money

or earning potential” should not be able to “buy their way out of jail.” United States v. Mueffelman,

470 F.3d 33, 40 (1st Cir. 2006) (noting the desirability of minimizing “discrepancies between

white- and blue-collar offenses”); see also United States v. Kuhlman, 711 F.3d 1321, 1329 (11th

Cir. 2013) (“The Sentencing Guidelines authorize no special sentencing discounts on account of

economic or social status.”); United States v. Levinson, 543 F.3d 190, 201 (3d Cir. 2008) (“[I]t has

been noted that probationary sentences for white-collar crime raise concerns of sentencing

disparities according to socio-economic class.”). Nor would home confinement be a meaningful

punishment in the circumstances of this case, given the overall prosperity in which most of the

defendants reside.

        Particularly in light of the systemic aspects of the defendants’ crime—that is, that they

knowingly corrupted a system on which millions of American families rely—failure to sentence

them to prison would send the message “that would-be white collar criminals stand to lose . . .

practically none of their liberty.” United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006);

see also United States v. Stefonek, 179 F.3d 1030, 1038 (7th Cir. 1999) (“Business criminals are

not to be treated more leniently than members of the ‘criminal class’ just by virtue of being

regularly employed or otherwise productively engaged in lawful economic activity.”). Such a

result would be profoundly unjust.



                                                 9
           Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 12 of 30



       D.      The Avoidance of Unwarranted Sentencing Disparities

       The Sentencing Guidelines reflect the consensus that those convicted of economic crimes

should not be able to avoid incarceration, even where those crimes are a defendant’s first offense.

The legislative history of the Sentencing Reform Act of 1984 indicates that one of the Act’s goals

was to rectify the serious problem that white-collar offenders were not being adequately punished.

See S. REP. NO. 98-225, at 77 (1983) (“[S]ome major offenders, particularly white-collar offenders

. . . frequently do not receive sentences that reflect the seriousness of their offenses.”). As then-

Judge Breyer, an original member of the Sentencing Commission, explained:

       The Commission found in its data significant discrepancies between pre-Guideline
       punishment of certain white-collar crimes, such as fraud, and other similar common
       law crimes, such as theft. The Commission’s statistics indicated that where white-
       collar fraud was involved, courts granted probation to offenders more frequently
       than in situations involving analogous common law crimes; furthermore, prison
       terms were less severe for white-collar criminals who did not receive probation. To
       mitigate the inequities of these discrepancies, the Commission decided to require
       short but certain terms of confinement for many white-collar offenders, including
       tax, insider trading, and antitrust offenders, who previously would have likely
       received only probation.

Stephen Breyer, The Federal Sentencing Guidelines and the Key Compromises Upon Which

They Rest, 17 HOFSTRA L. REV. 1, 20–21 (1988) (emphasis added) (footnotes omitted).

       Defendants who perpetrate frauds comparable to this one, including cheating on tests and

misrepresenting academic records, are routinely sentenced to terms of incarceration:

              Case                                   Charge(s)                       Prison Term
                                 Defendant convicted of scheming to access
       United States v.          university’s online grading system and changing
         Barrington,             grades for themselves and friends applying to
                                                                                      84 months
   4:08-cr-00050-WS-GRJ          graduate school, as well as changing residencies so
         (N.D. Fla.) 6           non-resident students would qualify for in-state
                                 tuition.

       6
         United States v. Barrington, 648 F.3d 1178 (11th Cir. 2011) (affirming sentence and
noting that co-defendants who pleaded guilty and received substantial assistance departures under
U.S.S.G. § 5K1.1 were each sentenced to 22 months in prison and 3 years of supervised release).

                                                 10
            Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 13 of 30



          Case                                    Charge(s)                         Prison Term
       Connecticut v.
                              Homeless mother pleaded guilty to fraudulently
     Tanya McDowell,
                              claiming her babysitter’s address as her own so her    60 months
    S20N-CR11-0128870
                              child could attend school in a different district.
    (Norwalk Sup. Ct.) 7
                              University student pleaded guilty to inflating        48 months
   Indiana v. Roy C. Sun,
                              grades in classes—by using passwords of his           (suspended
     79D02-1304-FC-18
                              professors and forgery—to obtain credits              to serve 90
   (Tippecanoe Sup. Ct.) 8
                              necessary for graduation.                                days)
                              El Paso School District Superintendent pleaded
       United States v.
                              guilty to directing staff to “change passing grades
       Lorenzo García,
                              to failing grades in an effort to prevent qualified    42 months
     3:11-cr-01830-DB-1
                              students from taking the 10th grade [Texas
        (W.D. Tex.) 9
                              Assessment of Knowledge and Skills Test].”
                              Reverend who founded program to help minority
       United States v.
                              students get into college convicted of mail fraud
     Ozell Clifford Brazil,
                              for advising students to fraudulently claim on         41 months
     CR-02-00882-SVW
                              scholarship forms that “they were orphans or came
        (C.D. Cal.) 10
                              from broken homes.”
                              Beaumont School District Superintendent pleaded
       United States v.
                              guilty to “directly or indirectly, encourag[ing]
  Patricia Adams Lambert,
                              teachers and staff to manipulate students’             40 months
       1:15-cr-00004
                              standardized test scores or had knowledge that
         (E.D. Tx.) 11
                              cheating occurred.”




       7
        See Ann Cammett, Welfare Queens Redux: Criminalizing Black Mothers in the Age of
Neoliberalism, 25 S. CAL. INTERDISC. L.J. 363, 375–76 (2016), https://gould.usc.edu/
why/students/orgs/ilj/assets/docs/25-2-Cammett.pdf.
       8
         See Irving DeJohn, Purdue University Graduate Gets Four-Year Sentence for Grade-
Changing Scandal, N.Y. DAILY NEWS (Mar. 3, 2014), http://www.nydailynews.com/news/
national/purdue-university-graduate-hit-four-year-sentence-grade-changing-scandal-article-
1.1709170.
       9
        Former E.P.I.S.D. Superintendent Garcia Sentenced To Federal Prison, U.S. Dep’t. of
Just. (Oct. 5, 2012), https://www.justice.gov/archive/usao/txw/news/2012/EPISD%20Garcia
%20sentencing%20final.pdf.
       10
          See David Rosenzweig, Minister Is Given Prison Term for Student Aid Fraud, L.A.
TIMES (Oct. 21, 2003), https://www.latimes.com/archives/la-xpm-2003-oct-21-me-scholar21-
story.html.
       11
           Former Beaumont ISD Assistant Superintendent Sentenced for Federal Violations, U.S.
Dep’t. of Just. (June 8, 2016), https://www.justice.gov/usao-edtx/pr/former-beaumont-isd-
assistant-superintendent-sentenced-federal-violations.

                                             11
            Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 14 of 30



              Case                                 Charge(s)                        Prison Term
        United States v.
                               Barton County Community College coaches and
    Lance Brauman, Neil                                                                Ranging
                               athletic director convicted of mail and wire fraud
    Elliott, Ryan Cross, &                                                             from 12
                               for taking online classes for student-athletes and
        Lyles Lashley,                                                                months and
                               misrepresenting classes taken by student-athletes
   6:05-cr-10197-MLB &                                                               one day to 12
                               to make it appear as if the students were eligible to
   6:05-cr-10232-34-MLB                                                               weekends
                               earn junior college degrees.
          (D. Kan.) 12
  California v. Timothy Lai,   High school tutor pleaded guilty to changing
    (Orange County Sup.        students’ grades 19 times by stealing teachers’       12 months
             Ct.) 13           passwords.
        United States v.       Mother, who was a counselor at her children’s
      Mellissa Krystynak,      school, pleaded guilty to changing 34 of her
                                                                                      6 months
        5:18-cr-00196          daughter’s grades, which her daughter then used to
        (S.D.W. Va.) 14        apply to college.
        United States v.
                               Father pleaded guilty to wire fraud for falsifying
        Joseph Fonge,
                               financial aid applications so that his daughter        4 months
     1:14-cr-10194-WGY
                               could attend a university.
         (D. Mass.) 15




       12
          Investigative Report: Former Barton County Track Coach Lance Brauman Sentenced to
12 Months and a Day in Federal Prison, U.S. Dep’t. of Educ. (Oct. 2, 2006),
https://www2.ed.gov/about/offices/list/oig/invtreports/ks102006.html; see also Associated Press,
Four Going to Jail for Fraud at Community College, ESPN (Oct. 2, 2006),
https://www.espn.com/college-sports/news/story?id=2611020 (reporting that at sentencing, judge
remarked “Some of the fraudulent conduct occurred in the classroom—this is not the message
teachers and coaches should be sending to young students”).
       13
         See Hannah Fry, Tutor Pleads Guilty in Corona del Mar High Cheating Scandal, Gets 1
Year in Jail, L.A. TIMES (Aug. 4, 2015), https://www.latimes.com/socal/daily-pilot/news/tn-dpt-
me-0805-lai-20150804-story.html.
       14
          See Former High School Counselor Sentences for Mail Fraud Scheme Inflating
Daughter’s Grades to Obtain College Scholarships, U.S. Dep’t of Just. (May 17, 2019),
https://www.justice.gov/usao-sdwv/pr/former-high-school-counselor-sentenced-mail-fraud-
scheme-inflating-daughters-grades.
       15
           Chelsea Man Pleads Guilty to Student Financial Aid Fraud, U.S. Dep’t. of Just. (Dec.
10, 2014), https://www.justice.gov/usao-ma/pr/chelsea-man-pleads-guilty-student-financial-aid-
fraud.; see also Judgment, United States v. Fonge, No. 1:14-CR-10194-WGY (Dkt. 19).

                                              12
            Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 15 of 30



               Case                                 Charge(s)                      Prison Term
                                 Aspiring medical student attempted to hack into    3 months,
        United States v.
                                 multiple computer systems, including the             plus 7
        Bosung Shim,
                                 Association of American Medical Colleges months in a
     1:13-cr-00367-TSE-1
                                 system, in order to change his Medical College      halfway
         (E.D. Va.) 16
                                 Admissions Test scores.                               house
                                 Student pleaded guilty to changing his grades and
  California v. Omar Khan,
                                 the grades of 12 other students, altering his
   (Orange County Sup.                                                               30 days
                                 Advanced Placement exam score, and stealing
            Ct.) 17
                                 Advanced Placement exams.

       Even cases involving far less egregious conduct, and defendants with mitigating personal

circumstances, have resulted in incarceration. For example, in a 2011 case, a single mother living

in an Ohio housing project falsely claimed her father’s address to get her children into a nearby

suburban school district, and did so while working as a teacher’s aide and taking night classes to

earn a teaching degree. She was charged with two felony counts and sentenced to five years in

prison, a sentence later suspended to ten days in jail, three years’ probation, and community

service. 18 Still more recently, as set forth below, ten Atlanta public school teachers, principals,

and administrators were sentenced to as much as 36 months in prison after being convicted of

racketeering and other charges arising out of a conspiracy to inflate students’ test scores: 19




       16
         Hacker Sentenced for Breaking into Medical School Application Computers, U.S. Dep’t
of Just. (Sept. 1, 2013), https://www.justice.gov/usao-edva/pr/hacker-sentenced-breaking-
medical-school-application-computers.
       17
         Scott Martindale, Student Computer Hacker Pleads Guilty, Gets 30 Days, O.C. REGISTER
(Mar. 22, 2011), https://www.ocregister.com/2011/03/22/student-computer-hacker-pleads-guilty-
gets-30-days/.
       18
           See Lisa Belkin, Jailed for Choosing a Better School?, N.Y. TIMES (Jan. 27, 2011),
https://parenting.blogs.nytimes.com/2011/01/27/jailed-for-choosing-a-better-school/?scp=1&sq=
Williams-Bolar&st=cse.
       19
          See, e.g., Richard Fausset & Alan Blinder, Atlanta School Workers Sentences in Test
Score Cheating Case, N.Y. TIMES (Apr. 14, 2015) https://www.nytimes.com/2015/04/15/us/
atlanta-school-workers-sentenced-in-test-score-cheating-case.html.

                                                 13
           Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 16 of 30



            Individual                          Role                    Prison Term
                                                                     84 months; reduced
                               School Resource Team Executive
   Sharon Davis-Williams 20                                           to 36 months on
                               Director convicted of RICO.
                                                                           appeal
                                                                     84 months; reduced
                               School Resource Team Executive
      Tamara Cotman 21                                                to 36 months on
                               Director convicted of RICO.
                                                                           appeal
                               School Resource Team Executive        84 months; reduced
        Michael Pitts 22       Director convicted of RICO and         to 36 months on
                               influencing witnesses.                      appeal
                               Teacher convicted of RICO, false
     Angela Williamson 23                                                24 months
                               statements, and false swearing.
                               Assistant Principal convicted of
      Tabeeka Jordan 24                                                  24 months
                               RICO.
                               Teacher convicted of RICO and false
      Shani Robinson 25                                                  12 months
                               statements.
                               Teacher convicted of RICO and false
   Diane Buckner-Webb 26                                                 12 months
                               statements.
                               Principal convicted of RICO and
           Dana Evans 27                                                 12 months
                               false statements.




      20
          See Donna Lowry, Sentences Reduced for 3 in Atlanta Cheating Scandal, USA TODAY
(Apr. 30, 2015), https://www.usatoday.com/story/news/nation/2015/04/30/atlanta-educators-
resentenced/26643997/; Sharon Davis-Williams, WSB-TV Atlanta (Mar. 26, 2015),
https://www.wsbtv.com/news/local/sharon-davis-williams/53733806.
      21
          See Lowry, supra note 20; Tamara Cotman, WSB-TV Atlanta (Mar. 26, 2015),
https://www.wsbtv.com/news/local/tamara-cotman/53731018.
      22
          See Lowry, supra note 20; Michael Pitts, WSB-TV Atlanta (Mar. 26, 2015),
https://www.wsbtv.com/news/local/michael-pitts/53732959.
      23
         See Angela Williamson, WSB-TV Atlanta (Mar. 26, 2015), https://www.wsbtv.com/
news/local/angela-williamson/53731513.
      24
          See Tabeeka Jordan, WSB-TV Atlanta (Mar. 26, 2015), https://www.wsbtv.com/
news/local/tabeeka-jordan/53731094.
      25
          See Shani Robinson, WSB-TV Atlanta (Mar. 26, 2015), https://www.wsbtv.com/
news/local/shani-robinson/53733845.
      26
         See Diane Buckner-Webb, WSB-TV Atlanta (Mar. 26, 2015) https://www.wsbtv.com/
news/local/diane-buckner-webb/53730752,
      27
          See Dana Evans, WSB-TV Atlanta (Mar. 26, 2015), https://www.wsbtv.com/
news/local/dana-evans/53730379.

                                           14
            Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 17 of 30



             Individual                          Role                           Prison Term
                                   Testing Coordinator convicted of
                                                                             Weekends in jail for
       Donald Bullock 28           RICO, false statements, and false
                                                                                 6 months
                                   swearing.

       There are educational fraud cases in which defendants have received probationary

sentences—particularly in instances involving foreign nationals who were deported as a result of

their conduct. But the cases most analogous to this one—involving organized schemes and

multiple co-conspirators—have typically resulted in the imposition of meaningful terms of

incarceration. Frequently, those cases involved defendants who are members of racial and ethnic

minorities and/or from disadvantaged socioeconomic backgrounds. A different result in this case,

particularly given the history and characteristics of these defendants, would not be appropriate.

Rather, “short but certain” terms of incarceration, such as those the government is requesting,

would avoid unjustified disparities, be proportional, consonant with the spirit and letter of the

Sentencing Guidelines, and not more than necessary to see justice done.

       E.       The Need for Specific and General Deterrence

       These particular defendants are unlikely to repeat the specific crime charged here. But

merely because they are unlikely to again cheat the college admissions process does not mean they

are unlikely to re-offend. The criminal conduct here was multi-faceted: it involved bribery, false

statements, laundering funds through a sham charity and scheming to take fraudulent tax

deductions. These are crimes that are, by their nature, easy to commit and difficult to detect. They

occur quietly, in conference rooms, living rooms, and over the phone. They are rationalized by

those who commit them.




       28
          See Donald Bullock, WSB-TV Atlanta (Mar. 26, 2015), https://www.wsbtv.com/
news/local/donald-bullock/53733873.

                                                15
         Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 18 of 30



       The defendants engaged in bribery and deceit because another wealthy parent referred them

to the conspiracy’s mastermind, William “Rick” Singer, they could afford the illicit service he

provided, and they thought they could get away with it. Despite their public personae, they

willfully broke the law because it was easy and they thought no one was looking. This time, the

context was college admissions; it could just as well have been tax fraud, insurance fraud,

accounting fraud, or securities fraud. Incarceration is the best and surest way to deter these

defendants in the future.

       Incarceration will also effectively deter similarly situated individuals from engaging in

similar crimes, not least because the resolution of these cases will be widely reported. Courts

recognize “the critical deterrent value of imprisoning serious white collar criminals, even where

those criminals might themselves be unlikely to commit another offense.” United States v. Martin,

455 F.3d at 1240. The fact that perpetrators of fraud crimes are “rational, cool, and calculated,”

makes them “prime candidate[s] for general deterrence.” Id. (quoting Stephanos Bibas, White-

Collar Plea Bargaining and Sentencing After Booker, 47 WM. & MARY L. REV. 721, 724 (2005))

(internal quotation marks omitted). Sentences of incarceration here will make unambiguously

clear that everyone is accountable to the law regardless of status, and will deter others from buying

illegal advantages in the college admissions process.

II.    INDIVIDUAL SENTENCING RECOMMENDATIONS

       Beyond properly reflecting the gravity of the offense and the other factors in Section

3553(a), the defendants’ sentences should also account for relative culpability within the group.

What follows is a short summary of each defendant’s offense conduct, a discussion of the

methodology the government used to assess relative culpability, and a table setting forth the

government’s sentencing recommendations. Prior to each sentencing in the case, the government


                                                 16
         Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 19 of 30



will submit a supplemental memorandum addressing other individualized factors relevant to each

defendant in greater detail.

       A.      The Offense Conduct

       All of the defendants knowingly and intentionally paid bribes and other monies, and

engaged in other forms of fraud, as part of the scheme to facilitate their children’s admission to

elite colleges and universities over more qualified applicants. Set forth below is a brief synopsis

of each defendant’s conduct.

               i.      Gregory and Marcia Abbott

       In 2018, Gregory Abbott, a retired corporate executive, and his wife, Marcia Abbott,

arranged with Singer to pay a total of $125,000 to facilitate cheating on two separate sets of

standardized tests: the ACT and the SAT II subject tests. On both occasions, the Abbotts disguised

the payments as donations to Singer’s sham charitable organization, the Key Worldwide

Foundation (“KWF”). In April 2018, the Abbotts paid $50,000 to have a corrupt proctor, Mark

Riddell, correct their daughter’s ACT exam; Riddell ultimately achieved a near perfect score.

Then, in September 2018, the Abbotts paid $75,000 to have Riddell cheat on the SAT II subject

tests. On that occasion, Marcia Abbott specifically requested that Riddell “administer” the test

based on his earlier performance.      The scheme also involved bribing a corrupt test site

administrator, Igor Dvorskiy, to permit the cheating to occur.

               ii.     Jane Buckingham

       In 2018, Jane Buckingham, a prominent Los Angeles entrepreneur and the best-selling

author of a book titled The Modern Girl’s Guide to Motherhood, agreed to pay $50,000, funneled

through KWF, to have Riddell correct her son’s ACT exam. As originally conceived, the scheme

involved Buckingham flying with her son from Los Angeles to Houston, where a corrupt test site


                                                17
           Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 20 of 30



administrator, Niki Williams, would allow the cheating in exchange for a bribe.                When

Buckingham’s son became ill, however, Buckingham asked that Riddell simply take the test

himself.

         To facilitate the fraud, she obtained a handwriting sample from her son so Riddell could

mimic his script on the actual exam. Riddell then took the test alone in his hotel room, earning

Buckingham’s son a near-perfect score. Buckingham, meanwhile, gave her son a practice exam

at home, in order to deceive him into thinking he had taken the test himself. Pleased with the

results, Buckingham later told Singer she would like to cheat on the ACT test on behalf of her

daughter, although these plans were interrupted by Buckingham’s arrest.

                iii.   Gordon Caplan

         In 2018, Gordon Caplan, the chairman of a large international law firm, agreed to pay

$75,000 as a purported contribution to KWF to participate in the college entrance exam cheating

scheme. Singer told Caplan that his daughter would need to be evaluated by a psychologist for a

“learning difference” to justify extending her time on the exam in order to facilitate the fraud.

Singer advised that the goal of the evaluation was “to be stupid . . . to be slow, to be not as bright

. . . so we show discrepancies.” Caplan then flew from his home in the New York City area to Los

Angeles, where his daughter was evaluated by a psychologist recommended by Singer. Having

succeeded in getting extra time for the exam, Caplan and his daughter flew to Los Angeles a second

time in December 2018, so that she could take the ACT at the test center operated by Dvorskiy,

the corrupt test administrator, and have Riddell correct her answers. When the ACT ultimately

notified Caplan that it was retracting its decision to grant Caplan’s daughter extended time and

intended to cancel her score, Caplan retained a lawyer to pressure ACT to release the fraudulent

score.


                                                 18
         Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 21 of 30



               iv.      Robert Flaxman

       In or about October 2016, Robert Flaxman, the chief executive of a Los Angeles-based real

estate development firm, caused his company to pay Singer $75,000, disguised as a contribution

to KWF, in exchange for having Riddell cheat on his daughter’s ACT exam. Flaxman’s daughter

flew to Houston so she could take the exam at the Houston test center operated by Williams, the

second of Singer’s corrupt test administrators. During the exam, Riddell instructed Flaxman’s

daughter and another student taking the test at the same time to answer different questions

incorrectly so that they did not have the same incorrect answers on their tests and the ACT would

not suspect cheating.

               v.       Felicity Huffman

       In 2017 and 2018, the actress Felicity Huffman agreed to pay Singer $15,000, disguised as

a contribution to KWF, to participate in the college entrance exam scheme for her oldest daughter.

Huffman, who before her arrest operated a website on which she offered parenting advice, worked

with Singer to fabricate reasons why her daughter needed to take the SAT at Dvorskiy’s test center

instead of at her own high school, where it would have been supervised by a legitimate proctor.

After obtaining the fraudulent score, Huffman discussed with Singer pursuing the cheating scheme

a second time for her younger daughter, although she ultimately decided not to do so.

               vi.      Agustin Huneeus

       In 2017 and 2018, Agustin Huneeus, the owner of several well-known vineyards, agreed

to pay Singer a total of $300,000, disguised as donations to KWF, to participate in both the entrance

exam cheating scheme and the college recruitment scheme. In or about August 2018, after Riddell

fraudulently achieved an SAT score placing Huneeus’s daughter in the 96th percentile nationally,

Huneeus complained to Singer that the score was too low. Huneeus also made plans with Singer,


                                                 19
         Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 22 of 30



which he later abandoned, to cheat on the ACT. Huneeus then engaged in the college recruitment

scheme, agreeing to pay a bribe totaling $250,000 in exchange for having his daughter “recruited”

to USC as a purported water polo player, a sport she did not play competitively. Ultimately,

Huneeus was arrested before he could make the final payment of $200,000.

               vii.    Marjorie Klapper

       In 2015, the College Board invalidated Ms. Klapper’s older son’s SAT score because the

score had increased markedly relative to his performance on the PSAT and there was “substantial

agreement between [his] answers . . . and those of another test taker” seated nearby. Klapper then

conspired with Singer to create a fake tutoring invoice to make it appear that her son had achieved

a high score due to diligent preparation, which she detailed in a letter to ETS.

       Later, in 2017, Klapper agreed to make a fake charitable contribution of $15,000 to KWF

to participate in the college entrance exam cheating scheme for her younger son. Klapper also

approved various falsehoods on her younger son’s college application—including that he was

Mexican and African-American and a first-generation college student—with the expectation that

doing so would improve his admissions prospects.

               viii.   Peter Jan “P.J.” Sartorio

       In 2017, Peter Jan “P.J.” Sartorio, a packaged food entrepreneur, agreed to pay Singer

$15,000 to participate in the college entrance exam cheating scheme for his daughter. In June

2017, Sartorio and his daughter flew to Los Angeles, where Riddell corrected the answers to her

ACT exam after she had finished. Sartorio then made payments to Singer in cash, to make it harder

to trace, and structured his bank withdrawals into three separate transactions over the course of

four days. Sartorio later told Singer, “There is nothing on my end that shows that your company,




                                                 20
         Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 23 of 30



Rick, or anybody, received any cash payments. . . . But anything that was done verbally, that was

verbal and there’s no record. There’s nothing. There’s nothing.”

               ix.    Stephen Semprevivo

       In 2015 and 2016, Stephen Semprevivo, a business executive, agreed to pay Singer

$400,000 to defraud Georgetown University into admitting Semprevivo’s son by falsely presenting

his son as a competitive tennis player. Semprevivo’s son, on Singer’s direction and with the

awareness of Semprevivo, sent an email to Gordon Ernst, the corrupt Georgetown tennis coach,

about his purported interest in playing tennis, so that Ernst could use the email to further the

fraudulent application. Semprevivo also knew that his son’s application essay included falsehoods

about his son’s tennis experience. After Semprevivo entered his guilty plea, his attorney sued

Georgetown on behalf of Semprevivo’s son, seeking an injunction to prevent his dismissal from

the university. The lawsuit was later dropped.

               x.     Devin Sloane

       In 2017 and 2018, Devin Sloane, a successful entrepreneur and business executive, agreed

to pay Singer $250,000 to have his oldest son fraudulently recruited to USC as a water polo player,

notwithstanding the fact that Sloane’s son did not play the sport, in which USC is nationally

ranked. Sloane made the payments in two parts: a $50,000 payment to a fund at USC controlled

by athletics administrator Donna Heinel, who facilitated the fraudulent recruitment, and a

$200,000 sham donation to KWF, which Singer used, in part, to make additional payments to

Heinel personally. Sloane later boasted to Singer about how he misled a USC advancement officer

about the reason for the $50,000 payment by telling him that Sloane’s mother “was an Olympic




                                                 21
         Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 24 of 30



athlete and she just passed away last year, and we as a family decided that we wanted to support

women’s sports.”

       As part of the scheme, Sloane bought water polo gear, photographed his son posing in the

gear in the family swimming pool, and hired a graphic designer to make the photo look more

realistic. Sloane also approved a falsified athletic profile submitted to USC that portrayed his son

as an experienced and talented water polo player. When a high school guidance counselor

questioned why Sloane’s son was being admitted to USC as a water polo player, Sloane expressed

outrage at her inquiry, and conspired with Singer to come up with an explanation to hide the

scheme from the school.

       Sloane later suggested to Singer that they not discuss the scheme over the phone, and asked

Singer to send him some “marketing materials” for Singer’s fake charity, so that Sloane could use

them to support misrepresentations to the Internal Revenue Service about the reason for his

purported $200,000 contribution.

       B.      Key Factors Considered To Determine Relative Culpability

       For each defendant, the government’s recommended sentence begins with the recognition

that the defendants are first-time offenders who accepted responsibility almost immediately

following their arrests, and waived both indictment and substantial Rule 16 discovery. The

government’s recommendations also take into account the individual circumstances of each

defendant. The government considered several additional factors, as set forth below.

               i.      Amount of the Bribes and Other Payments

       In assessing relative culpability, the government considered, as a starting point, the

magnitude of the bribes and other payments the defendants agreed to make, consistent with the

Sentencing Guidelines’ mandate that “loss serves as a measure of the seriousness of the offense


                                                22
         Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 25 of 30



and the defendant’s relative culpability.”       U.S. Sentencing Guidelines Manual § 2B1.1,

Commentary, Background (U.S. Sentencing Comm’n 2018).                Placing weight on the bribe

amount—which the parties have stipulated is an appropriate substitute for loss—is consistent with

the Guidelines’ treatment of bribery schemes generally, see U.S.S.G. §§ 2B4.1, 2C1.1, as well as

with the Guidelines’ purpose of achieving “greater equivalence between penalties for white collar

crimes like fraud and violent crimes like robbery.” Prosperi, 686 F.3d at 38 (noting that “‘[o]ne

means chosen by the Sentencing Commission to accomplish this goal was by giving greater weight

to the amount of loss involved in a scheme to defraud.’”) (quoting United States v. Prosperi, No.

06-10116-RGS, 2010 WL 1816346, at *1 (D. Mass. May 6, 2010) (Stearns, J.)).

               ii.     Repeat Players

       The government took into account the extent to which the defendants were “repeat

players,” that is, their willingness to engage in defrauding the system more than once. Thus, for

example, the government recommends that Huneeus serve a term of incarceration modestly longer

than Semprevivo, despite the fact that Semprevivo paid bribes totaling $100,000 more than

Huneeus, because Huneeus willfully engaged in both the exam cheating and bogus recruitment

schemes while Semprevivo was involved only in the latter.

       Likewise, the government recommends a sentence of one month of incarceration for

Huffman, who agreed to pay $15,000 for the exam cheating scheme for her older daughter, and

considered doing it again for her younger daughter, but ultimately chose not to do so. By contrast,

the government recommends a sentence of four months for Klapper—who, like Huffman, agreed

to pay $15,000 in connection with the exam cheating scheme—because Klapper participated in

the scheme for her younger son after the College Board invalidated her older son’s exam score

based on suspicion of cheating, and after she enlisted Singer in a fraudulent attempt to cover it up.


                                                 23
         Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 26 of 30



In short, Klapper pursued a more sophisticated cheating scheme that would reduce the odds of

detection. Moreover, she agreed to falsely represent her son in his applications as a Mexican and

African-American first-generation college student in order to gain a competitive edge in the

admissions process.

               iii.   Active Versus Passive Participation

       The government’s recommendations also take into account the extent to which each

defendant was an active rather than passive participant in the scheme, including steps taken

independently to advance the fraud and conceal it. Sloane, for example, merits a comparatively

greater sentence because—rather than merely funneling bribe payments through Singer’s

purported charity—he took steps to affirmatively mislead USC, including by buying water polo

equipment for his son to wear in a staged photograph, hiring a graphic designer to make the photo

look more realistic, lying to a high school guidance counselor about why his son was recruited as

a water polo player, and independently misleading a USC advancement officer about the reasons

for his purported donation to a fund administered by Heinel. Likewise, the recommendation for

Buckingham accounts for her independent suggestion that Riddell take the exam without her son

even being there, and her effort to deceive and manipulate her own son by administering a practice

exam to him at home and telling him it was the real thing.

               iv.    Involvement of Children

       Stiffer sentences are appropriate for defendants who enlisted their children in the scheme.

For example, as noted above, Semprevivo allowed his son to send an e-mail to the Georgetown

tennis coach boasting of invented tennis accomplishments and falsely expressing his interest in

playing tennis at Georgetown, even though he did not play tennis competitively. Similarly,

Huneeus and his daughter had at least one in-person conversation with Singer in which they


                                               24
          Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 27 of 30



explicitly discussed the athletic recruitment fraud, and Huneeus instructed his daughter to keep

quiet about it.

                  v.    Positions of Trust

        The government considered the extent to which the defendants occupied positions of trust

in the community. Caplan, for example, was a prominent attorney and the chairman of an

international law firm employing more than 700 attorneys. Caplan was also a member of the New

York Bar and an officer of the court. Attorneys who flagrantly disregard the law—as underscored

by Caplan’s private admission that he was “not worried about the moral issue” of committing

fraud—merit particular sanction.

        Likewise, other defendants were senior corporate executives with heightened

responsibilities to investors, employees, and business counter-parties for honesty and fair-dealing.

Still others used their positions of prominence to anoint themselves as authorities on parenting.

Buckingham literally wrote a book on the subject, while Huffman offered advice to thousands of

her followers on the internet. Brazen hypocrisy weighed in the government’s calculus.

                  vi.   Other Conduct

        Lastly, the government considered the defendants’ conduct as the scheme unraveled and

following its exposure, ranging from public expressions of post-arrest contrition at one end to

defiant efforts to retain the benefits of the fraud at the other, including through abuse of the legal

system. As the scheme neared its end, for example, Caplan retained a lawyer to pressure the ACT

to release his daughter’s fraudulently-obtained scores, while Sloane advised Singer that they

should not speak on the phone as they discussed ways to mislead the IRS about the purpose of

Sloane’s payment to Singer’s sham charity. Semprevivo, even after pleading guilty, countenanced

suing Georgetown—the school he conspired to defraud—to retain his son’s fraudulently obtained


                                                 25
         Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 28 of 30



admission. These efforts show a determined interest in protecting the fruits of patently illegal

activity and merit relatively longer terms of incarceration.

       C.      Sentencing Recommendations

       For each defendant, the government’s recommended sentence is near or below the low end

of the Sentencing Guidelines as calculated by the parties. For some defendants, the government’s

recommendation is also below what the government agreed to recommend as part of the relevant

plea agreement. The most severe sentence the government seeks is 15 months; the least severe, 1

month. These recommendations are set forth in the following table:


                                                 Stipulated Guidelines        Final Sentencing
                           Bribe/Payment
     Defendant                                  Range (Plea Agreement)        Recommendation
                              Amount

                              $125,000
                          (college entrance
       Gregory                                        12–18 months
                           exam cheating                                          9 months
      ABBOTT                                    (total offense level of 13)
                         scheme – ACT and
                         SAT subject tests)
                              $125,000
                          (college entrance
       Marcia                                         12–18 months
                           exam cheating                                          9 months
      ABBOTT                                    (total offense level of 13)
                         scheme – ACT and
                         SAT subject tests)
                               $50,000
      Jane                (college entrance            8–14 months
                                                                                  8 months
  BUCKINGHAM                exam cheating       (total offense level of 11)
                           scheme – ACT)
                               $75,000
       Gordon             (college entrance            8–14 months
                                                                                  8 months
      CAPLAN                exam cheating       (total offense level of 11)
                           scheme – ACT)
                               $75,000
       Robert             (college entrance            8–14 months
                                                                                  8 months
     FLAXMAN                exam cheating       (total offense level of 11)
                           scheme – ACT)



                                                 26
    Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 29 of 30




                 Bribe/Payment         Stipulated Guidelines        Final Sentencing
  Defendant
                    Amount            Range (Plea Agreement)        Recommendation

                      $15,000
  Felicity       (college entrance           0-6 months
                                                                        1 month
 HUFFMAN           exam cheating      (total offense level of 7)
                  scheme – SAT)
                     $300,000
                 ($50,000 college
                  entrance exam
   Agustin
                cheating scheme –         21–27 months
  Francisco                                                            15 months
                  SAT; $250,000     (total offense level of 16)
 HUNEEUS
                college recruitment
               scheme – USC water
                       polo)
                      $15,000
  Marjorie       (college entrance          4–10 months
                                                                        4 months
 KLAPPER           exam cheating      (total offense level of 9)
                  scheme – ACT)
                      $15,000
  Peter Jan      (college entrance           0–6 months
                                                                        1 month
 SARTORIO          exam cheating      (total offense level of 7)
                  scheme – ACT)
                     $400,000
   Stephen     (college recruitment         21–27 months
                                                                       15 months
SEMPREVIVO           scheme –         (total offense level of 16)
               Georgetown tennis)
                     $250,000
               (college recruitment     15–21 months
Devin SLOANE                                                           12 months
               scheme – USC water (total offense level of 14)
                       polo)




                                      27
         Case 1:19-cr-10117-IT Document 423 Filed 09/06/19 Page 30 of 30



                                        CONCLUSION

       This case is a singular opportunity to assure the general public that the college admissions

system—a system millions of Americans rely on each year—will be as level a playing field as the

law can realistically make it. The Court should hold these men and women accountable for their

callous disregard for others, and for the systemic and individualized harm they caused.



                                                     Respectfully submitted,
                                                     ANDREW E. LELLING
                                                     United States Attorney


                                             By:      /s/ Eric S. Rosen
                                                     ERIC S. ROSEN
                                                     JUSTIN D. O’CONNELL
                                                     LESLIE A. WRIGHT
                                                     KRISTEN A. KEARNEY
                                                     Assistant United States Attorneys

Date: September 6, 2019


                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon the attorney of
record for each other party by CM/ECF on September 6, 2019.

                                                     /s/ Eric S. Rosen
                                                     ERIC S. ROSEN




                                               28
